DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021 and 03/14/2022 have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-11 are pending, with claims 1-11 being examined and no claims deemed withdrawn.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho, C. TWI673834A, as provided in IDS filed 02/08/2021, English translation through Google Patents, hereinafter Ho.
Regarding claim 1, Ho discloses a biochip packaging structure (Fig 2G) comprising a chip packaging layer comprising a resin layer (23) (p 1, fifth paragraph of the description), the resin layer comprising a sensing chip (21) as the at least one biochip, and a conductive structure (22) as the conductive pillar, located on each of two sides of each of the at least one biochip (Fig 2G).
The at least one biochip comprising a first surface flush with and exposed out of (Fig 2G) a side of the resin layer (23b). The conductive pillar comprising a first end and a second end (Fig 2G). The second end is opposite to the first end, wherein the first end is flush with a side of the resin layer (23a) opposite the biochip (Fig 2G), the second end flush with the first surface of the biochip (Fig 2G).
A redistribution layer formed on the chip packaging layer (Fig 2G), the redistribution layer comprising electrode pads (210) and line structures (24) forming the at least one metal winding (Fig 2G). Each of the at least one metal windings is electrically coupled to one of the at least one biochip and the adjacent conductive pillar (Fig 2G). each of the metal windings comprises electrode pads (210) as a first winding portion coupled to the biochip (Fig 2G). A line structure (24) as a second winding portion coupled between the first winding portion and the conductive pillar (Fig 2G). The second winding portion is parallel to the first surface (Fig 2G). A groove (250) as a microfluidic channel formed on the redistribution layer (Fig 2G).

Regarding claim 2, Ho discloses all of the limitations of claim 1, wherein the first winding portion is perpendicular to the first surface (Fig 2G).

Regarding claim 3, Ho discloses all of the limitations of claim 2, wherein the microfluidic channel corresponds to the first surface of the biochip (Fig 2G).

Regarding claim 4, Ho discloses all of the limitations of claim 1, wherein the microfluidic channel is a thin film (Fig 2G).

Regarding claim 5, Ho discloses all of the limitations of claim 1, wherein:
the chip packaging layer comprises at least one solder ball (26) coupled to the first end of at least one of the conductive pillars (Fig 2G).

Regarding claim 6, Ho discloses a biochip packaging structure (Fig 2G) 
comprising a chip packaging layer (23) comprising a sensing chip (21) as the at least one biochip, and a conductive structure (22) as the conductive pillar, located on each of two sides of each of the at least one biochip (Fig 2G).
A redistribution layer formed on the chip packaging layer (Fig 2G) electrically coupled to the at least one biochip and conductive pillars (p. 3, lines 11-14).A
A redistribution layer (electrode pads (210) and line structures (24)) layer formed on the chip packaging layer and electrically coupled to the at least one biochip and the conductive pillars. 
A groove (250) as a microfluidic channel formed on the redistribution layer (Fig 2G). At least one solder ball (26) coupled to a corresponding one of the conductive pillars (Fig 2G).
The chip packaging layer and the at least one biochip are flush with the redistribution layer (Fig 2G) and the microfluidic channel is flush with the redistribution layer (Fig 2G).

Regarding claim 7, Ho discloses all of the limitations of claim 6, wherein the chip packaging layer further comprises a resin layer (23) (p 1, fifth paragraph of the description). The at least one biochip and the conductive pillars are located in the resin layer (Fig 2G). The biochip comprises a first surface flush with and exposed out of (Fig 2G) a side of the resin layer (23b) 
The conductive pillar comprises a first end and a second end opposite to the first end (Fig 2G), the first end is flush with a side of the resin layer (23a) opposite the biochip (Fig 2G), the second end flush with the first surface of the biochip (Fig 2G).

Regarding claim 8, Ho discloses all of the limitations of claim 7, wherein the redistribution layer comprises at least one metal winding (electrode pads (210) and line structures (24). Each of the at least one metal winding is electrically coupled to one of the at least one biochip and the conductive pillar located adjacent to the at least one metal winding. Each of the metal windings comprises electrode pads (210) as a first winding portion coupled to the biochip (Fig 2G). A line structure (24) as a second winding portion coupled between the first winding portion and the conductive pillar (Fig 2G). The second winding portion is parallel to the first surface (Fig 2G).

Regarding claim 9, Ho discloses all of the limitations of claim 8, wherein the first winding portion is perpendicular to the first surface (Fig 2G).

Regarding claim 10, Ho discloses all of the limitations of claim 9, wherein the microfluidic channel corresponds to the first surface of the biochip (Fig 2G).

Regarding claim 11, Ho discloses all of the limitations of claim 10, wherein the microfluidic channel is a thin film (Fig 2G).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chien et al. US 20100230803 A1 discloses a biochip packing structure having a biochip with two conducting pillars on each side, with solder balls coupled to the conductive pillars. 
Hu et al. US 20160212852 A1 discloses a biochip packing structure having a biochip with two conducting pillars on each side, with solder balls coupled to the conductive pillars.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798